DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2-13 are objected to because of the following informalities:  
Claims 2, 3, and 4 recites the limitation "EL layer" in lines 5, while “EL” means also “Energy Level”. 
For purposes of a prompt examination the examiner reads claims 2-4 as with “[[EL]] Electro-Luminescent layer”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the node in the pixel is electrically connected to the other of the source and the drain of the first transistor, the gate of the second transistor, and one electrode of the capacitor must be shown or the features  canceled from the claims 8-10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The drawings as filed do not show the node in the pixel is electrically connected to the other of the source and the drain of the first transistor, the gate of the second transistor, and one electrode of the capacitor.
Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The drawings as filed do not show the node in the pixel is electrically connected to the other of the source and the drain of the first transistor, the gate of the second transistor, and one electrode of the capacitor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 11-13 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kimura, US 2007/0236424 (corresponding to US 7,817,117).
In re Claim 2, Kimura discloses a  semiconductor device comprising: a pixel (Fig. 5), the pixel comprising: a light-emitting element 116 comprising: a first electrode (marked as 2124 in Fig. 21; marked as 1E in Fig. A); an [[EL]] Electro-Luminescent layer 2126 over the first electrode (marked as 2124 in Fig. 21; and marked as 1E  in Fig. A); an [[EL]] Electro-Luminescent layer over the first electrode 2124; and a second electrode (marked as 2127 in Fig. 21, marked as 2E in Fig. A) over the EL layer 2126; a first wiring 1W (Fig. A); a second wiring 2W; a third wiring 3W; a first transistor 514; a second transistor 110; and a capacitor 115, wherein the first wiring 1W is electrically connected to one of a source and a drain of the first transistor 514, wherein the second wiring 2W is electrically connected to a gate of the first transistor 514, wherein the other of the source and the drain of the first transistor 514 is electrically connected to a gate of the second transistor 110, wherein the third wiring 3W is electrically connected to one of a source and a drain of the second transistor 110, and wherein the other of the source and the drain is electrically connected to the first electrode of the light-emitting element 116 (Figs. 5, 19-26 and A; [0127-0149; [0323-0375]).
In re Claim 3, Kimura discloses a  semiconductor device comprising: a pixel (Fig. 5), the pixel comprising: a light-emitting element 116 comprising: a first electrode (marked as 2124 in Figf. 21; and marked as 1E  in Fig. A); an [[EL]] Electro-Luminescent layer over the first electrode 2124; and a second electrode (marked as 2127 in Fig. 21, marked as 2E in Fig. A) over the EL layer 2124; a first wiring 1W; a second wiring 2W; a third wiring 3W; a fourth wiring 4W; a first transistor 514; a second transistor 110; a third transistor 513; and a capacitor 115, wherein the first wiring 1W is electrically connected to one of a source and a drain of the first transistor 514, wherein the second wiring 2W is electrically connected to a gate of the first transistor 514, wherein the other of the source and the drain of the first transistor 514 is electrically connected to a gate of the second transistor 110, wherein the third wiring 3W is electrically connected to one of a source and a drain of the second transistor 110, wherein the other of the source and the drain is electrically connected to the first electrode 1E of the light-emitting element 116, and wherein the second electrode 2E of the light-emitting element 116 is electrically connected to the fourth wiring 4W (Figs. 5, 19-26 and A; [0127-0149; [0323-0375]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Kimura’s Fig. 5 annotated to show the details cited

In re Claim 4, Kimura discloses a semiconductor device comprising: a pixel (Fig. 5), the pixel comprising: a light-emitting element comprising: a first electrode (marked as 2124 in Fig. 21; marked as 1E in Fig. A); an [[EL]] Electro-Luminescent layer over the first electrode 2124; and a second electrode (marked as 2127 in Fig. 21, marked as 2E in Fig. A) over the EL layer; a first wiring 1W; a second wiring 2W; a third wiring 3W; a first transistor 514; a second transistor 110; a third transistor 513; and a capacitor 115, wherein the first wiring 1W is electrically connected to one of a source and a drain of the first transistor 514, wherein the second wiring 2W is electrically connected to a gate of the first transistor 514, wherein the other of the source and the drain of the first transistor 514 is electrically connected to a gate of the second transistor 110, wherein the third wiring 3W is electrically connected to one of a source and a drain of the second transistor 110, and wherein the other of the source and the drain is electrically connected to the first electrode 1E of the light-emitting element 116 (Figs. 5, 19-26 and A; [0127-0149; [0323-0375]).

In re Claim 5, Kimura discloses all limitations of claim 5, including that  at least one of the first transistor 514 and the second transistor 110 comprises a semiconductor layer 2116 in a channel formation region (Figs. 21, [0341-348]), except that the  semiconductor layer 2116 is an oxide semiconductor layer. The difference between the Applicant’s claim 5 and Kimura’s reference is in the material of the semiconductor layer 2116. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use an oxide semiconductor as in the semiconductor layer of the first and the second transistors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 6, Kimura discloses all limitations of claim 6, including that at least one of the first transistor, the second transistor, and the third transistor comprises a semiconductor layer 2116 in a channel formation region (Figs. 21, [0341-348]), except that the semiconductor layer 2116 is an oxide semiconductor. The difference between the Applicant’s claim 6 and Kimura’s reference is in the material of the semiconductor layer 2116. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use an oxide semiconductor as in the semiconductor layer of the first, the second and the third transistors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 7, Kimura discloses all limitations of claim 7, including that at least one of the first transistor 514, the second transistor 110, and the third transistor 513 comprises a semiconductor layer 2116 in a channel formation region, except for that the semiconductor layer 2116 is an oxide semiconductor layer. The difference between the Applicant’s claim 6 and Kimura’s reference is in the material of the semiconductor layer 2116. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use an oxide semiconductor as in the semiconductor layer of the first, the second and the third transistors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 11, Kimura discloses the semiconductor device according to claim 2, further comprising: a first conductive layer 2112 (Fig. 21A) ([0335]) over and in contact with a substrate 2111; a first insulating layer 2115 over the first conductive layer 2112 ([0337]); a first semiconductor layer 2116 over and in contact with the first insulating layer 2115 , the first semiconductor layer 2116 comprising a channel formation region; a second insulating layer (a lower portion of 2125, marked as 2IL in Fig. B) over and in contact with a top surface of the first semiconductor layer 2116; a second conductive layer 2118 in contact with the first semiconductor layer 2116; a third conductive layer 2119 in contact with the first semiconductor layer 2116; a planarization layer (an upper portion of 2125, marked as PL in Fig. B) over the second insulating layer 2IL; and a pixel electrode 2127 over the planarization layer PL. Kimura does not specify that the first semiconductor layer 2116 is an oxide semiconductor layer. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Kimura’s Fig. 21A annotated to show the details cited

The difference between the Applicant’s claim 11 and Kimura’s reference is in the material of the first semiconductor layer 2116. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use an oxide semiconductor as in the first semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 12, Kimura discloses the semiconductor device according to claim 3, further comprising: a first conductive layer 2112 (Fig. 21A) ([0335]) over and in contact with a substrate 2111; a first insulating layer 2115 over the first conductive layer 2112 ([0337]); a first semiconductor layer 2116 over and in contact with the first insulating layer 2115 , the first semiconductor layer 2116 comprising a channel formation region; a second insulating layer (a lower portion of 2125, marked as 2IL in Fig. B) over and in contact with a top surface of the first semiconductor layer 2116; a second conductive layer 2118 in contact with the first semiconductor layer 2116; a third conductive layer 2119 in contact with the first semiconductor layer 2116; a planarization layer (an upper portion of 2125, marked as PL in Fig. B) over the second insulating layer 2IL; and a pixel electrode 2127 over the planarization layer PL. Kimura does not specify that the first semiconductor layer 2116 is an oxide semiconductor layer.
The difference between the Applicant’s claim 12 and Kimura’s reference is in the material of the first semiconductor layer 2116. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use an oxide semiconductor as in the first semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 13, Kimura discloses the semiconductor device according to claim 4, further comprising: a first conductive layer 2112 (Fig. 21A) ([0335]) over and in contact with a substrate 2111; a first insulating layer 2115 over the first conductive layer 2112 ([0337]); a first semiconductor layer 2116 over and in contact with the first insulating layer 2115 , the first semiconductor layer 2116 comprising a channel formation region; a second insulating layer (a lower portion of 2125, marked as 2IL in Fig. B) over and in contact with a top surface of the first semiconductor layer 2116; a second conductive layer 2118 in contact with the first semiconductor layer 2116; a third conductive layer 2119 in contact with the first semiconductor layer 2116; a planarization layer (an upper portion of 2125, marked as PL in Fig. B) over the second insulating layer 2IL; and a pixel electrode 2127 over the planarization layer PL. Kimura does not specify that the first semiconductor layer 2116 is an oxide semiconductor layer.
The difference between the Applicant’s claim 12 and Kimura’s reference is in the material of the first semiconductor layer 2116. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use an oxide semiconductor as in the first semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893